FILED
                             NOT FOR PUBLICATION                               FEB 27 2015

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


THERESA BRADBURY,                                No. 13-36154

                Plaintiff - Appellant,           D.C. No. 3:13-cv-05146-JCC

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

                Defendant - Appellee.


                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                             Submitted January 15, 2015**

Before:        THOMAS, Chief Judge, D.W. NELSON, and LEAVY, Circuit Judges.

       Theresa Bradbury appeals the district court’s judgment affirming the

Commissioner of Social Security’s decision denying her application for disability

insurance benefits and supplemental security income under Titles II and XVI of the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and affirm.

      Bradbury contends that her credible testimony about her functional

limitations establishes that she cannot work. This contention is unpersuasive

because the administrative law judge (“ALJ”) provided specific, clear, and

convincing reasons supporting the adverse credibility finding. See Smolen v.

Chater, 80 F.3d 1273, 1284 (9th Cir. 1996) (discussing factors considered in

evaluating credibility).

      Bradbury also contends that the ALJ did not properly evaluate the medical

opinions of the consulting medical examiners when determining Bradbury’s

residual functional capacity. The ALJ provided a reasonable and sufficient

rationale in evaluating the medical opinions and determining that Bradbury can

perform light unskilled and some semi-skilled work despite her impairments. See

Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (stating that this court

will uphold the ALJ’s conclusion when the evidence is susceptible to more than

one rational interpretation).

      AFFIRMED.




                                         2